Case: 15-11092    Date Filed: 09/04/2015   Page: 1 of 3


                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 15-11092
                          Non-Argument Calendar
                        ________________________

                   D.C. Docket No. 1:00-cr-00199-FAM-4



UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                 versus

JEFFREY SMITH,

                                                          Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                            (September 4, 2015)

Before TJOFLAT, HULL and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 15-11092     Date Filed: 09/04/2015   Page: 2 of 3


      On February 28, 2003, Jeffrey Smith, having been found guilty by a jury,

was sentenced to life imprisonment for carjacking and a consecutive term of 60

months for possession of a firearm in connection with that offense. We affirmed

his conviction and sentence initially, United States v. Moseley, 103 Fed. App’x 665

(Table) (11th Cir. 2004), and on remand from the Supreme Court following that

Court’s Booker decision, United States v. Moseley, 143 Fed. App’x 297 (Table)

(11th Cir. 2005).

      On November 1, 2014, Smith moved the District Court to modify his

sentence pursuant to 18 U.S.C. § 3582. The District Court denied the motion for

lack of jurisdiction. Smith now appeals. He challenges his convictions on the

ground, among others, that the District Court erred in its jury instructions. He

challenges his life sentence on several grounds, including that the District Court

erred in its sentencing when it determined that Smith was a career criminal based

on facts not found by the jury and denying his request for a downward departure.

      Smith’s motion did not indicate on which of the four subparts of § 3582 he

is relying, but we assume that it is § 3582(c), which governs modifications to terms

of imprisonment. That subpart provides that a court may modify a sentence of

imprisonment only if one of the following three circumstances exists: (1) the

Bureau of Prisons has filed a motion and either “extraordinary and compelling

reasons warrant such a reduction” or the defendant meets certain age and time-


                                          2
                Case: 15-11092        Date Filed: 09/04/2015       Page: 3 of 3


already-served requirements; (2) another statute or Federal Rule of Criminal

Procedure 35 expressly permits a sentence modification 1; or (3) the defendant has

been sentenced to a term of imprisonment based on a sentencing range that was

subsequently lowered by the Sentencing Commission. 18 U.S.C. § 3582(c)(1)-(2).

       Smith has not alleged the existence of any of the three circumstances of

§ 3582 (c) that could entitle him to the relief he is seeking. Lacking a statutory

basis to do so, the District Court did not have jurisdiction to entertain Smith’s

motion to modify his sentence. Accordingly, the District Court properly denied

that motion.

       AFFIRMED.




1
  Rule 35 provides for correction of a sentence within 14 days of sentencing, if the sentence
resulted from “arithmetical, technical, or other clear error.” Fed. R. Crim. P. 35(a).

                                                3